Citation Nr: 1104485	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for residuals of two 
fractured vertebrae of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant served as a member of the South Dakota National 
Guard from February 1985 to August 1986.  He had a period of 
active duty for training (ACDUTRA) from May 24, 1985, to July 25, 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case for 
additional development in October 2009.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The appellant was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2005.  The 
United States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all elements of 
a claim.  The Veteran was provided notice as to these matters in 
November 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  

VA regulations provide that any individual, when authorized or 
required by competent authority, assumes an obligation to perform 
active duty for training or inactive duty training; and is 
disabled or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed to 
have been on active duty for training or inactive duty training.  
VA will determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from an injury or covered disease so incurred.  
In making such determinations, there shall be taken into 
consideration the hour on which the individual began to proceed 
or return; the hour on which the individual was scheduled to 
arrive for, or on which the individual ceased to perform, such 
duty; the method of travel performed; the itinerary; the manner 
in which the travel was performed; and the immediate cause of 
disability or death.  Whenever any claim is filed alleging that 
the claimant is entitled to benefits by reason of this paragraph, 
the burden of proof shall be on the claimant.  38 CFR § 3.6 (e) 
(2010).

A service department finding that injury, disease, or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of VA law.  38 C.F.R. 
§ 3.1(m) (2010).

In this case, the available record includes service records 
demonstrating that the appellant was scheduled to begin a period 
of ACDUTRA at Fort Leonard Wood, Missouri, on June 6, 1986.  
Private medical records show he sustained injuries to the left 
foot and back in a motorcycle accident on June 2, 1986.  The 
appellant asserted that at the time of this accident he was 
traveling to his Army National Guard unit for a brief physical 
and to pick up airline tickets for travel to Fort Leonard Wood.  
In correspondence dated in December 2010 the appellant reported 
that he was working with the office of his congressional 
representative to request a line of duty determination from the 
service department concerning his June 2, 1986, accident.  
Although the appellant's service representative waived agency of 
original jurisdiction consideration of additional evidence 
submitted in support of these claims, the Board finds in light of 
information indicating efforts to obtain a line of duty 
determination by the service department that an appellate review 
at this time would be premature.  Therefore, additional 
development is required.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
provide evidence of his request for a 
service department line of duty 
determination.  Appropriate follow-up 
efforts should be taken to obtain copies 
of any service department records 
generated as a result of this request.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



